FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 Date of Report: June 2, 2015 Commission File No.: 000-29992 OPTIBASE LTD. (Translation of registrant’s name into English) 10 Hasadnaot Street Herzliya 4672837, Israel +972-73-7073700 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto and incorporated by a way of reference herein the following reports: (1) a report relating to the statements of revenues and certain expenses of Optibase Bavaria GmbH & Co. KG for the year ended December 31, 2014; and (2) unaudited condensed combined pro forma financial information for the year ended December 31, 2014 which is intended to give effect to the acquisition of a retail portfolio of twenty-seven (27) supermarkets in Germany, as if it had been completed on January 1, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OPTIBASE LTD. (the “Registrant”) By: /s/ Amir Philips ————— Amir Philips Chief Executive Officer Date: June 2, 2015 2 Financial Statement For the year Ended on December 31, 2014 Of The Lincoln Property Portfolio 3 The Lincoln Property Portfolio Contents of the Financial Statement For the year ended on December 31, 2014 Report of Independent Auditors Financial Statement: 1.Statement of Revenues and Certain Expenses Page 1 2.Significant accounting policies and other explanatory notes
